In this case there was an appeal from the final decree of foreclosure and later another appeal from the order confirming the sale and rendering a deficiency judgment. Both appeals were returnable to this Court on the same date and the transcript in the first appeal was considered as a part of the transcript of the second appeal, and, therefore, the two appeals have been considered together and will be disposed of as a consolidated case by this order.
The bill was to foreclose a purchase money mortgage, the balance of the indebtedness for the purchase price of the *Page 484 
property described in the mortgage being evidenced by certain promissory notes.
The formidable objections presented on the appeal are addressed to matters of pleading and practice. (While the record discloses that the bill of complaint was prepared in a loose and inaccurate manner and the evidence of such looseness and inaccuracies is reflected on the part of complainant's solicitors throughout the conduct of the case,) we are unable to reach the conclusion that the bill was without equity, that the Court did not acquire jurisdiction of the parties and of the subject matter or that the decrees appealed from were clearly erroneous and that they are not in accord with equity and good conscience. The decrees appealed from should, therefore, be affirmed and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and decree.